DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-24 and 26-31 are pending in this application.
Response to Amendment
Claims 21-24 and 26-31 are amended. Claim 25 is cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joe Buczynski on 08/24/2021.
The application has been amended as follows: Claim 21 is amended to recite:A substrate support comprising: 	a base; and 	an electrostatic chuck disposed on the base, 	the electrostatic chuck including: 		a stack disposed on the base, the stack having a side face, the stack including a first insulation layer, a second insulation layer, and an electrode layer disposed between the first insulation layer and the second insulation layer, the electrode layer being covered by one or both of the first insulation layer and the second insulation layer; 		a resin region covering the side face of the stack	 and having an inclined face, is by the base.Claim 23 is amended to recite:The substrate support according to claim 21, wherein the inclined face is a resin region covering the side face of the stack and having an inclined face, 		a first cover layer covering the stack and the resin region; and 		a second cover layer covering the first cover layer, the second cover layer comprising a ceramic material; and	a RF power source electrically connected to the base, the RF power source being configured to generate a RF power having a frequency of 3 MHz or less.
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 04/30/2021, with respect to claims 21-24 and 26-31 have been fully considered and are persuasive.  The rejection of claims 21-24 and 26-31 has been withdrawn. 
Allowable Subject Matter
Claims 21-24 and 26-31 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 21-24 and 26-31 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claims 21 or 31, especially a resin region covering the side face of the stack and having an inclined face. Claims 22-24 and 26-30 are allowed based on their dependency on claim 21. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN J COMBER/Primary Examiner, Art Unit 2839